Case 0:21-mj-06074-LSS Document 6 Entered on FLSD Docket 02/16/2021 Page 1 of 2


                                 UNITED STATES DISTRICT COURT,
                                 SOUTHERN DISTRICT OF FLORIDA

 THE UNITED STATES OF AMERICA,

         Plaintiff,                                  FT. LAUDERDALE DIVISION

 v.                                                  CASE NO. 21-6074-Snow

 GARY BRUMMETT           ,                           DEFENDANT BRUMMETT’S
                                                     INVOCATIONOF RIGHT TO SILENCE
         Defendant.                                  AND TO COUNSEL

 ________________________________________________/

         NOW COMES the Defendant, GARY BRUMMETT, by and through undersigned

 counsel, and does hereby invoke his Fifth Amendment right to silence and against self-

 incrimination, and his Sixth Amendment right to the presence and assistance of counsel,

 with respect to any and all questioning or interrogation, regardless of the subject matter,

 including but not limited to:

         1.      Matters that may bear on or relate to arrest, searches and seizures, bail,
                 pretrial release or detention, evidence at trial, guilt or innocence, or
                 forfeitures;
         2.      Matters that may be relevant to sentencing, enhanced punishments, factors
                 applicable under the U.S. Sentencing Guidelines, restitution, immigration
                 status or other consequences arising from arrest or conviction; and/or
         3.      Matters pertaining to appellate or other post-trial proceedings.

         Mr. Brummett further requests that the U.S. Attorney for the Southern District of

 Florida ensure that this Invocation is honored, by forwarding a copy of it to all law

 enforcement agents, government officials, or employees associated with the investigation

 of any matters relating to Mr. Brummett or his case. Any contact with Mr. Brummett must

 be made through undersigned counsel.
Case 0:21-mj-06074-LSS Document 6 Entered on FLSD Docket 02/16/2021 Page 2 of 2


        I HEREBY CERTIFY that the foregoing Invocation has been served on all parties to

 this litigation, this 16th day of February, 2021, by filing the foregoing with the Clerk of the

 Court via CM/ECF.


                                                   Respectfully submitted,


                                                   S: // Reginald (Tony) Moss, Jr. //
                                                   _________________________________________
                                                   REGINALD (TONY) MOSS, JR.
                                                   The Tony Moss Firm, L.L.C.
                                                   Florida Bar No. 646318
                                                   8101 Biscayne Boulevard #PH-701
                                                   Miami, Florida 33138-4634
                                                   786.219.5467 (office)
                                                   305.373.3832 (fax)
                                                   E-mail: tony@tonymosslaw.com
                                                   Attorney for GARY BRUMMETT
